Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of applicant’s amendment filed on July 7, 2022. Claims 1 and 10 have been amended. Claims 8 and 17 have been cancelled. Claims 1-7, 9-16 and 18-20 are pending.

Claims 1-7, 9-16 and 18-20 are allowed.
Regarding Claims 1-7 and 9, applicant amended the independent claim to overcome the claim rejections set forth in the Non-Final Office action dated on June 27. Furthermore, the cited prior art of record does not teach or fairly suggest a  light emitting device wherein, along with the other claimed features, the light emitting device is implemented as a wall-hanging type installable on a wall and comprises a window-shaped structure, and wherein the at least one processor is further configured to: identify a state of the window-shaped structure, control each of the first light emitter and the second light emitter to emit light based on an identification that the state of the window-shaped structure is a first state, and control each of the first light emitter and the second light emitter not to emit light based on an identification that the state of the window-shaped structure is a second state, as recited in claim 1.
Regarding Claims 10-16 and 18-20, applicant amended the independent claim to overcome the claim rejections set forth in the Non-Final Office action dated on June 27. Furthermore, the cited prior art of record does not teach or fairly suggest a  control method of a light emitting device wherein, along with the other claimed steps, the light emitting device is implemented as a wall-hanging type installable on a wall and comprises a window-shaped structure, and wherein the at least one processor is further configured to: identify a state of the window-shaped structure, control each of the first light emitter and the second light emitter to emit light based on an identification that the state of the window-shaped structure is a first state, and control each of the first light emitter and the second light emitter not to emit light based on an identification that the state of the window-shaped structure is a second state, as recited in claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844